Case: 18-14529   Date Filed: 01/09/2020   Page: 1 of 45


                                                                       [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 18-14529
                        ________________________

                   D.C. Docket No. 1:15-cr-20865-KMM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,


                                   versus


JUSTO JONAH SANTOS,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (January 9, 2020)

Before ROSENBAUM, TJOFLAT and HULL, Circuit Judges.

HULL, Circuit Judge:
              Case: 18-14529     Date Filed: 01/09/2020   Page: 2 of 45


      After a jury trial, Justo Jonah Santos appeals his convictions for procuring

naturalization unlawfully, in violation of 18 U.S.C. § 1425(a), and misuse of

evidence of an unlawfully issued certificate of naturalization, in violation of 18

U.S.C. § 1423. On appeal, Santos challenges some of the district court’s

evidentiary rulings and also argues that the trial evidence was insufficient to

support his § 1425(a) conviction. After review and with the benefit of oral

argument, we affirm.

                         I. FACTUAL BACKGROUND

A.    Santos’s 2007 Application for Naturalization

      A native of the Dominican Republic, defendant Santos became a lawful

permanent resident of the United States in 1982, when he was 12 years old. On

July 27, 2007, Santos, then age 37, applied for naturalization.

      To that end, Santos completed a N-400 Application for Naturalization

(hereinafter “Form N-400 Application” or “Application”), which is a standard form

that all individuals must submit to the government to become a naturalized citizen.

In a section titled “Good Moral Character,” Santos certified under penalty of

perjury that he had never been arrested for any reason (Question 16), had never

been charged with committing a crime (Question 17), had never been convicted of

a crime (Question 18), and had never been in jail or prison (Question 21). Santos




                                          2
              Case: 18-14529     Date Filed: 01/09/2020   Page: 3 of 45


did not provide any information in the section asking for more details about his

prior criminal history, including the “City, State, Country” of any arrest or charge

      The Application also required Santos to report the amount of time he spent

outside the United States since becoming a lawful permanent resident in 1982,

specifically, any trips that lasted longer than 24 hours. In response, Santos listed

these six trips to the Dominican Republic and Nicaragua: (1) an 11-day trip to the

Dominican Republic in July 2003; (2) a 2-day trip to the Dominican Republic in

November 2003; (3) an 11-day trip to Nicaragua in 2004; (4) a 3-day trip to the

Dominican Republic in September 2007; (5) a 3-day trip to the Dominican

Republic in April 2007; and (6) a 15-day trip to Nicaragua in June 2007. Notably,

Santos did not report taking any trips before 2003. Santos also did not disclose

that he had previously used any other names or aliases. Santos signed his Form N-

400 Application directly below a certification that its contents were true and

correct.

B.    Santos’s 2009 Interview and Re-signing of Form N-400 Application

      On January 26, 2009, United States Citizenship and Immigration Services

(“USCIS”) Officer Lucas Barrios interviewed Santos. During the interview,

Officer Barrios annotated in red ink Santos’s Application with handwritten

checkmarks and comments, which included clarifications and corrections to

Santos’s answers. Officer Barrios checked in red ink each of Santos’s answers


                                          3
              Case: 18-14529     Date Filed: 01/09/2020        Page: 4 of 45


regarding his criminal history and wrote “claims no arrest[,] no offense[,] no DUI”

under Santos’s answers. Officer Barrios also checked in red ink each of Santos’s

answers regarding his history of trips outside the United States and wrote “claims

no other” below the list of trips. Using red ink, Officer Barrios numbered his

corrections to the application 1 through 8 and then signed the Application.

      At the end of the interview, Santos again swore and certified under penalty

of perjury that the contents of the Application, including Officer Barrios’s eight

corrections, were true and correct. Santos again signed the Application in black

ink, this time below that second certification.

      After the interview, Officer Barrios approved Santos’s Application, and

Santos became a naturalized citizen in February 2009. In March 2009, Santos used

his certificate of naturalization to obtain a U.S. passport.

      During the naturalization process, however, Santos failed to disclose in his

Application and interview: (1) that he had a prior conviction for voluntarily killing

a person, (2) that he had traveled to the Dominican Republic in 1986 and stayed

there for over two years, and (3) that he used an alias name while in the Dominican

Republic. Specifically, in November 1986, Santos was involved in killing another

Dominican national named Jose Martinez Tavarez in New York City. Soon

thereafter, in December 1986, Santos left the United States and returned to the

Dominican Republic. In February 1988, Dominican police arrested Santos for


                                           4
             Case: 18-14529     Date Filed: 01/09/2020   Page: 5 of 45


Martinez’s death. At the time he was arrested, Santos was carrying a false

identification document in the name of “Junior de Jesus Abinader.” Santos then

spent one year in a Dominican prison and was eventually found guilty of

voluntarily killing Martinez, in violation of “Articles 295-321,” and 326 of the

Dominican penal code. In March 1989, Santos was released from prison and, in

April 1989, he returned to the United States.

C.    Santos’s December 2015 Statement

      After investigating Santos’s criminal records in the Dominican Republic and

his travel history with U.S. Customs and Border Patrol, the Department of

Homeland Security arrested Santos on December 16, 2015 on the immigration-

related charges in this case. On the day of his arrest, Santos provided a sworn

post-Miranda statement to Special Agent Mildred Laboy. Special Agent Laboy

documented Santos’s answers to her questions on a handwritten form entitled

“Record of Sworn Statement in Affidavit Form.” The statement read, in part:

      Q. What is your true and complete name?
      A. Justo Jonah Santos Abinader

      Q. What is your date and place of birth?
      A. [redacted month and day] 1970 Santiago, Dominican Republic

      ...

      Q. Have you ever been arrested any where [sic] in the world?
      A. Yes.

      Q. When and why were you arrested?
                                          5
             Case: 18-14529     Date Filed: 01/09/2020   Page: 6 of 45


      A. 1987 arrested for murder in Puerto Plata, Dominican Republic

      Q. Where [sic] you convicted of murder?
      A. Yes manslaughter and was given time served – a little over one
      year

      Q. Have you ever been arrested other than 1987[?]
      A. No

      Q. When did you become a U.S. citizen?
      A. 2009

      Q. On your Application for Naturalization form N400, page 8
      Section D #15, Have you ever committed a crime or offense for
      which you were not arrested and #16, Have you ever been arrested,
      cited or detained by any law enforcement officer (including USCIS
      or former INS and military officers) for any reason?
      A. When I completed my naturalization application, I was under the
      mind set [sic] that the question in the application related to the U.S.
      Now that you have explained the Questions-I understand and I
      should have placed a yes on Questions [sic] #16.

      Q. What about Question #17, where it states Have you ever been
      charged with committing any crime or offense?
      A. Yes, I understand today, I should have said yes to Question 17.

      Q. Question #18 on your naturalization, is Have you ever been
      convicted of a crime or offense?
      A. I should have said yes to Question #18 because I was given
      time served for the charge. I don’t want to continue any more
      questions.

At the end of the 2015 interview, Santos refused to sign the statement.

D.    Indictment and First Jury Trial

      In May 2016, a federal grand jury indicted Santos on one count of procuring

citizenship or naturalization unlawfully, in violation of 18 U.S.C. § 1425(a) (Count


                                         6
             Case: 18-14529     Date Filed: 01/09/2020   Page: 7 of 45


One), and one count of misusing evidence of citizenship or naturalization, in

violation of 18 U.S.C. § 1423 (Count Two). Santos was tried twice.

      Prior to Santos’s first trial, the government filed a motion in limine about

Santos’s post-Miranda statement to Special Agent Laboy. The government

planned to elicit testimony from Special Agent Laboy that Santos admitted he was

arrested for murder and convicted of manslaughter in the Dominican Republic in

1987, and that he served over one year in prison. But the government sought to

prevent Santos from eliciting testimony about the rest of Santos’s statement to

Special Agent Laboy. Santos had said as follows: when he completed the

Application, he thought the questions about his criminal history related only to the

United States, but that after Special Agent Laboy explained the questions to him,

he understood that he should have answered yes to those questions.

      Santos opposed the motion, arguing that the government was seeking to

admit the incriminating portions and exclude the exculpatory portions of his post-

Miranda statement. Santos contended that the rest of his statement should be

admitted under, inter alia, Federal Rules of Evidence 106 and 611(a) and the rule

of completeness because both portions pertained to the issue of whether Santos

acted knowingly.




                                          7
              Case: 18-14529     Date Filed: 01/09/2020    Page: 8 of 45


      After hearing arguments, the district court granted the government’s motion

in limine, concluding, inter alia, that the exculpatory portion of Santos’s statement

was not necessary to clarify or explain the inculpatory portion.

      After a five-day trial, a jury convicted Santos of both counts. The district

court imposed a total 15-month prison sentence, followed by two years of

supervised release. The district court also revoked Santos’s citizenship.

E.    First Appeal and Remand

      Santos appealed. In light of Maslenjak v. United States, 582 U.S. __, 137

S. Ct. 1918 (2017), the parties jointly moved this Court for summary reversal,

asserting that the district court erred in instructing the jury that the government did

not need to prove that Santos’s false statement was material to his obtaining

naturalization to convict Santos under 18 U.S.C. § 1425(a). A three-judge panel of

this Court agreed, granted the motion for summary reversal, vacated the order

revoking Santos’s citizenship, and remanded for further proceedings.

F.    Second Jury Trial

      After remand, Santos moved in limine to admit the entirety of his post-

Miranda statement. The government again opposed Santos’s request. After

Santos’s criminal case was transferred to another district court judge, that judge

denied Santos’s motion in limine.




                                           8
                Case: 18-14529        Date Filed: 01/09/2020       Page: 9 of 45


       At trial, the parties stipulated that: (1) in December 1986, Santos left New

York for the Dominican Republic; (2) in February 1988, he was arrested by the

Dominican Republic police; (3) he remained in a Dominican jail until March 3,

1989; (4) he returned to the United States on April 2, 1989; and (5) while in the

Dominican Republic, he “acquired and possessed false identification documents in

the name of Junior de Jesus Abinader” and used that name.

       The government introduced, among other exhibits: (1) translated copies of

Santos’s conviction records from the Dominican Republic showing that he was

charged with causing the death of Jose Martinez Tavarez, he was “found guilty of

violating Articles 295-321 of the [Dominican penal code] and 326 of the [penal

code],” and he was sentenced to one year in prison; and (2) translated portions of

the Dominican penal code, including Articles 295, 321 and 326, which the parties

stipulated were in effect in 1989. 1




       1
         The government introduced translated excerpts of the Dominican penal code, including:
(1) Articles 295 to 300, which cover voluntary homicide (Article 295), homicide with
premeditation or stalking (Article 296), parricide (Article 299), and infanticide (Article 300); and
(2) Articles 319 to 328, which cover involuntary homicide (Articles 319 and 320), and when
homicide is excusable (Articles 321 and 323) and self-defense (Article 328). The government’s
excerpts omitted Articles 301 to 318.
         Under Article 295, “He who voluntarily kills another, is guilty of homicide.” Article 321
states, “Homicide, injuries and blows are excusable, if there was a preceding immediate
provocation, threats or severe violence by the offended party.” Article 326 provides that “[w]hen
the circumstance of excuse is proven, the punishment will be reduced” to six months to two
years in prison for a crime warranting a 30-year punishment and to three months to one year in
prison for any other crime.
                                                 9
               Case: 18-14529   Date Filed: 01/09/2020   Page: 10 of 45


      Special Agent Laboy testified, describing her 2015 arrest of Santos and his

post-Miranda statements to her. Special Agent Laboy testified, without objection,

that Santos admitted to her that he had been (1) arrested in the Dominican

Republic, (2) charged with murder but convicted of manslaughter, and (3)

sentenced to a little over one year in prison.

      USCIS Officer Barrios, who conducted Santos’s naturalization interview,

did not testify at trial. Instead, Natalie Diaz, another USCIS officer with ten years

of experience, including adjudicating over one thousand applications, testified.

Officer Diaz testified generally about the process by which “adjudications officers”

approve or deny naturalization applications. According to Diaz, to obtain

naturalization, an alien files a Form N-400 application, appears for a non-waivable

interview, provides documentation and then, if approved by an adjudications

officer, is naturalized. Once signed, an alien’s Form N-400 becomes part of his

“A-file,” which the immigration authorities use to perform a background check

before conducting the interview. USCIS consults only United States databases for

this process, relying entirely on the applicant to disclose information about foreign

convictions.

      During the interview, the adjudications officer places the alien under oath

and reviews the entire Form N-400 application with the alien, marking in red ink

the answers the officer confirms and any changes and corrections the alien makes


                                          10
             Case: 18-14529      Date Filed: 01/09/2020    Page: 11 of 45


during the interview. According to USCIS policy, the applicants complete the

Form N-400 with black ink and the adjudications officers use red ink during the

interview, so that the officers’ markings are easily distinguishable from those of

the applicants. Adjudications officers are required by the policy to use checkmarks

when they confirm answers and, at the end of the interview, the officers must have

applicants sign the Form N-400 application a second time in blue or black ink and

agree to any changes made by the adjudicators. Per the policy, if an adjudications

officer does not ask an applicant certain questions, the officer is not supposed to

mark that question on the application. The policy does not require an adjudications

officer to confirm answers when the questions clearly do not pertain to the

applicant. Providing false testimony under oath during the interview is ground for

an alien’s ineligibility to naturalize, regardless of whether the lie is about

something material to obtaining naturalization.

      Over Santos’s objections based on “hearsay, confrontation, [Rule] 403,”

Officer Diaz was given Santos’s annotated Form N-400 Application and read to

the jury what Officer Barrios had written on it in red ink. Officer Diaz confirmed

that, at the interview, Santos signed the annotated Form N-400 Application,

thereby agreeing and certifying that Officer Barrios’s corrections numbered 1

through 8 were correct. Santos does not dispute that he signed the Form N-400

Application, which looks like this:


                                           11
             Case: 18-14529       Date Filed: 01/09/2020   Page: 12 of 45




Officer Diaz testified that Officer Barrios’s marks and signature in red ink on the

annotated Form N-400 were consistent with USCIS policy.

      While Officer Diaz acknowledged that she did not adjudicate Santos’s Form

N-400 Application, she explained that USCIS’s background check into Santos’s

criminal history yielded no results. Ultimately, because Santos met the

requirements for English reading, writing, civics, physical presence and residence,

and good moral character, Officer Barrios granted his Application for

naturalization in January 2009.

      Officer Diaz opined, however, that based on her review of the evidence,

Santos’s N-400 Application would have been denied if USCIS had known about

his criminal history in the Dominican Republic. When an applicant has a prior

foreign conviction, the adjudications officer will look for an equivalent crime

under United States federal law. Officer Diaz determined that the federal

equivalent of Santos’s Dominican conviction was voluntary manslaughter, which

is a crime involving moral turpitude for immigration purposes.
                                           12
             Case: 18-14529     Date Filed: 01/09/2020    Page: 13 of 45


      Office Diaz identified several ways in which Santos’s criminal conviction in

the Dominican Republic rendered him ineligible for naturalization, including that:

(1) Santos’s re-entry into the United States in 1989 was unlawful because he was

convicted of a crime involving moral turpitude while he was outside the country,

which is ground for removal; (2) Santos was convicted of a crime involving moral

turpitude less than five years after he entered the United States, which is also

ground for removal; (3) Santos abandoned his lawful permanent resident status

when he left the United States in 1986, stayed in the Dominican Republic for over

two years, and obtained false identity there, which also made him removable; and

(4) per USCIS policies, Santos’s lies on his Form N-400 Application rendered him

ineligible for naturalization, regardless of whether the lies were material.

      On cross-examination, Officer Diaz admitted that she did not know how

long Santos’s naturalization interview lasted, what questions Officer Barrios asked,

or how Santos responded to them. Officer Diaz further admitted that, because she

was not present during the interview, she did not know if Officer Barrios followed

USCIS policy and asked all the questions he checked off. Officer Diaz conceded

that her conclusions about Santos’s eligibility for naturalization were her own

opinion, but they were also “conclusion[s] that a reasonable adjudicator would

have come to.” Officer Diaz agreed that, for immigration purposes, the federal

crime of involuntary manslaughter, unlike voluntary manslaughter, was not


                                          13
               Case: 18-14529    Date Filed: 01/09/2020    Page: 14 of 45


automatically a crime involving moral turpitude because it required individual

analysis of the actual record of conviction.

      In his defense, Santos called an immigration expert, Linda Osberg Braun, a

private immigration attorney who had previously worked for the United States

Immigration and Nationality Service. Braun testified about the procedures, and

some of the pitfalls, of the naturalization application and interview process.

      According to Braun, USCIS has information officers who help applicants

during the citizenship process, but the officers are not legally trained and can give

bad advice. In addition, notaries and travel agents, some of whom are operating

scams, often help applicants fill out Form N-400s even though they are not

supposed to do so, and do not sign their names as the preparers at the bottom of the

document. When Braun is reconstructing a client’s travel history for a Form N-

400 application, she uses the client’s passport, if possible, but before September

11, 2001, it was common for stamps to be missing from passports, which made

reconstructing travel difficult. The government, on the other hand, has much better

access to the applicant’s travel history, and, if her client is confronted with an

inaccuracy, they will correct it during the interview. Braun asks her clients about

their criminal history in many different ways because her clients often do not

understand what she is asking and initially do not tell her about past arrests or

convictions.


                                           14
             Case: 18-14529     Date Filed: 01/09/2020   Page: 15 of 45


      In Braun’s experience, there is a range of competence among USCIS

adjudicators. Adjudicators must work hard to handle a certain number of files each

day and hit their goals. Not every adjudications officer goes through every

question during the interview and, in some cases, an adjudicator’s denial of an N-

400 is determined to be incorrect in later appeals.

      Contrary to Officer Diaz’s view, Braun testified that USCIS would not have

found Santos to be disqualified from naturalization had the agency known of his

travel to, and criminal history in, the Dominican Republic. Braun opined that

Santos did not abandon his lawful permanent residence status when he went to the

Dominican Republic in 1986 for over two years because he did not form the

subjective intent to do so. Braun stressed that Santos was a minor when he was

arrested in 1988, his parents remained in the United States, and Santos returned

immediately to the United States upon his release from prison and has remained in

the United States since. In Braun’s experience, a juvenile was not considered to

have abandoned his lawful permanent residence status unless his parents’ intent to

abandon their U.S. residency was imputed to him.

      Braun also disputed that Santos’s Dominican conviction was for a crime of

moral turpitude. Braun said that it was unclear which statute Santos was convicted

of violating because his conviction records show he was “found guilty of violating

articles 295 through 321,” with a dash separating the two numbers. Those articles


                                          15
             Case: 18-14529     Date Filed: 01/09/2020    Page: 16 of 45


include crimes due to “ineptitude, recklessness, inadvertence, negligence, or

regulatory noncompliance,” not all of which are crimes involving moral turpitude.

In Braun’s opinion, Article 321 is a self-defense or “excusable offenses” statute,

the violation of which also would not be a crime involving moral turpitude. Braun

said Articles 295 and 321 were inconsistent because one appeared to be a homicide

statute and the other an excusable homicide statute, and defendants could not be

convicted of both in the United States. In short, Braun opined that there was not

enough information in the record to determine if Santos was convicted of a crime

involving moral turpitude or lacked good moral character.

      Braun also said that because Santos was a minor when he was convicted, his

conviction could be treated as juvenile delinquency, which would not be a

conviction for immigration purposes. Further, because Santos had not committed

any crimes in the five years prior to his 2007 naturalization application, Braun

believed he would not be permanently disqualified from naturalizing.

      On cross-examination, Braun agreed that (1) the notations in red ink on

Santos’s Form N-400 Application were “in accordance with USCIS procedures,”

(2) it was not USCIS’s responsibility to uncover undisclosed foreign convictions,

(3) the USCIS relies upon applicants to truthfully answer questions on the Form N-

400 Application, (4) the applicant has the burden to establish his eligibility for

naturalization and is required to present certified conviction records to meet that


                                          16
                 Case: 18-14529      Date Filed: 01/09/2020       Page: 17 of 45


burden, and (5) if the applicant’s records are not clear or comprehensive, the

applicant’s Form N-400 Application would be denied. 2

       After Santos rested, the government recalled Officer Diaz for rebuttal.

Among other things, Officer Diaz testified that Santos’s conviction records

indicated he was found guilty of violating only Articles 295 and 321, despite the

dash between 295 and 321, because otherwise Santos would have been found

guilty of killing his parents, his children, and all the crimes in between.” 3 Officer

Diaz explained that she believed Santos was convicted of voluntarily killing

another, under Article 295, and Article “321 is just a reduced version of that[,] . . .

because there was an excuse, the provocation.” Officer Diaz did not believe that

Article 321 constituted an involuntary homicide statute because Dominican law

has a separate self-defense statute. Officer Diaz concluded the equivalent federal

crime in the United States was voluntary manslaughter because Article 295

pertained to the voluntary killing of another. Officer Diaz said she did not need

more information about Santos’s Dominican Republic convictions to determine he

was convicted of a crime involving moral turpitude.




       2
        Santos also called Yamil Martin, an investigator for the Federal Public Defender’s
Office, who testified that he went to Officer Barrios’s residence to interview him, but Officer
Barrios would not cooperate and closed the door on the investigator.
       3
           See supra note 1.
                                                17
              Case: 18-14529       Date Filed: 01/09/2020     Page: 18 of 45


       In addition, Officer Diaz said the fact that Santos was a juvenile when he left

the United States in 1986 did not change her opinion that he abandoned his lawful

permanent residence status because: (1) juveniles, like adults, can abandon their

status; (2) Santos killed the victim in 1986 and, four days later, left the United

States for the Dominican Republic and stayed for over two years; and (3) Santos

acquired false identification and used an alias in the Dominican Republic in order

to remain there undetected. Officer Diaz maintained that she would have

concluded that Santos lacked good moral character to be naturalized because he

omitted information on his Form N-400 Application, as marked by Officer Barrios

and signed under oath by Santos a second time, and the content and substance of

those omissions all related to Santos’s three years in the Dominican Republic and

“the reason was he was in jail for having killed someone.”

       The district court denied Santos’s motions for a judgment of acquittal. The

jury found Santos guilty on both counts. The district court imposed concurrent

sentences of time served, plus two years’ supervised release.4 Upon the

government’s motion, the district court revoked Santos’s citizenship as a result of

his convictions.




       4
       According to the Federal Bureau of Prison’s website, Santos was released from prison
on October 30, 2018, and is currently serving his term of supervised release.
                                             18
               Case: 18-14529        Date Filed: 01/09/2020       Page: 19 of 45


                    II. SANTOS’S FORM N-400 APPLICATION

       On appeal, Santos argues that the district court erred in admitting the Form

N-400 Application with Officer Barrios’s marks in red ink because it was hearsay

and not subject to any hearsay exception.5 We refer to the Form N-400

Application with Officer Barrios’s red marks as the “annotated Form N-400”

Application. As explained below, the annotated Form N-400 was (1) admissible

non-hearsay as an adopted admission of a party-opponent under Federal Rule of

Evidence 801, and, (2) alternatively, was properly admitted under the public record

hearsay exception in Federal Rule of Evidence 803.

A.     Rule 801(d) Nonhearsay

       The Federal Rules of Evidence generally prohibit the admission of hearsay

statements at trial. Fed. R. Evid. 802. “Hearsay is a statement, other than one

made by a declarant while testifying at trial, offered in evidence to prove the truth

of the matter asserted.” United States v. Rivera, 780 F.3d 1084, 1092 (11th Cir.

2015); see Fed. R. Evid. 801(c).

       However, Rule 801(d) identifies statements that are “not hearsay” and thus

not prohibited by the hearsay rule. Fed. R. Evid. 801(d). Under Rule



       5
         This Court reviews a district court’s evidentiary rulings for an abuse of discretion.
United States v. Wilk, 572 F.3d 1229, 1234 (11th Cir. 2009). “An abuse of discretion occurs if
the district court applies an incorrect legal standard or makes findings of fact that are clearly
erroneous.” Id.

                                                19
             Case: 18-14529     Date Filed: 01/09/2020   Page: 20 of 45


801(d)(2)(A), an opposing party’s own out-of-court statements that are offered

against him are not hearsay. Id. Likewise, under Rule 801(d)(2)(B), a statement is

not hearsay if it is offered against a party and the party manifested that he adopted

the statement or believed it to be true. Fed. R. Evid. 801(d)(2)(B). To be

admissible as an adoptive admission under Rule 801(d)(2)(B), the statement:

(1) “must be such that an innocent defendant would normally be induced to

respond,” and (2) “there must be sufficient foundational facts from which the jury

could infer that the defendant heard, understood, and acquiesced in the statement.”

United States v. Joshi, 896 F.2d 1303, 1311-12 (11th Cir. 1990) (quotation marks

omitted) (concluding defendant’s nod of the head in response to codefendant’s

statement that the defendant was a partner in a drug importation scheme was an

adoptive admission).

      The first criterion is particularly relevant when the defendant is alleged to

have acquiesced in another’s statement by his silence. Id.; see, e.g., United States

v. Carter, 760 F.2d 1568, 1579-80 (11th Cir. 1985) (involving defendants who

remained silent in the back seat of a car while the declarant in the front seat made

statements implicating them in a drug smuggling scheme). Where the defendant

has responded affirmatively to the statement, however, the focus is on the second

criterion. Joshi, 896 F.2d at 1311-12 (explaining that because the defendant was

alleged to have responded to the statement by nodding, the first requirement was


                                          20
             Case: 18-14529      Date Filed: 01/09/2020   Page: 21 of 45


“not at issue here”). Generally, the district court must make a preliminary finding

that the government’s evidence is sufficient to meet these criteria. Id. at 1312.

However, if the district court failed to make the preliminary finding, this Court

may affirm so long as there is sufficient evidence in the record to support a

reasonable jury’s finding that the criteria were satisfied. Id.

      Here, Officer Barrios’s red marks on Santos’s annotated Form N-400

Application are nonhearsay under Rule 801(d)(2)(B) as an adopted statement by an

opposing party. The evidence of adoption is much clearer here than in Joshi and

Carter, as Santos’s case did not involve either silence or arguably ambiguous

conduct from which a jury must reasonably infer the defendant’s knowing

acquiescence in the declarant’s statement. Rather, Santos expressly adopted

Officer Barrios’s corrections in red ink on the Form N-400 by, at the end of the

interview, signing Part 13 of the application, swearing or affirming under penalty

of perjury that the annotated Form N-400 with those corrections was “true and

correct to the best of [his] knowledge and belief.”

      Notably, Santos never disputed that his signature appears on the annotated

Form N-400 Application and did not raise any objection to the authenticity of that

document. Further, Santos was able to read and write in English, as evidenced by

his passing the reading and writing test Officer Barrios administered. Nothing in

the record suggests Santos did not understand Officer Barrios’s corrections in red


                                          21
             Case: 18-14529      Date Filed: 01/09/2020    Page: 22 of 45


ink when he signed the Application. Under the circumstances, Santos’s adoption

of Officer Barrios’s corrections in red ink is unequivocal. See United States v.

Garcia, 452 F.3d 36, 39-40 (1st Cir. 2006) (concluding defendant’s signature on an

affidavit swearing that a handwritten statement by an INS officer was “true and

correct” and a “full, true, and correct record of the affiant’s interrogation by the

INS officer” signaled the defendant’s adoption of the handwritten statement);

McQueeney v. Wilmington Trust Co., 779 F.2d 916, 930 (3d Cir. 1985)

(concluding plaintiff’s signature on his Seaman’s Service Records, filled out by

those who employed him, was an “unequivocal adoption” of the documents’

contents for purposes of Rule 801(d)(2)(B)); United States v. Johnson, 529 F.2d

581, 584 (8th Cir. 1976) (concluding an interview statement written by

investigating agent and then read and signed by the defendant was “not hearsay”

under Rule 801(d)(2)(B)).

      A reasonable jury could readily conclude from the government’s evidence

that Santos saw, understood, and acquiesced in Officer Barrios’s statements.

Accordingly, the district court did not abuse its discretion in admitting the

annotated Form N-400 Application as nonhearsay under Rule 801(d)(2)(B).

B.    Rule 803(8) Public Records Exception

      Under the Federal Rules of Evidence, hearsay is also admissible if it falls

into one of the hearsay exceptions. United States v. Baker, 432 F.3d 1189, 1203


                                           22
              Case: 18-14529      Date Filed: 01/09/2020    Page: 23 of 45


(11th Cir. 2005) (“Hearsay is inadmissible unless the statement is not hearsay as

provided by Rule 801(d) or falls into one of the hearsay exceptions.”). As relevant

here, a public record or statement of a public office is admissible under an

exception to the hearsay rule. Fed. R. Evid. 803(8). In particular, a public record

or statement of a public office is admissible if it, inter alia, sets out: (1) “a matter

observed while under a legal duty to report, but not including, in a criminal case, a

matter observed by law-enforcement personnel,” and (2) the party opposing

admission “does not show that the source of information or other circumstances

indicate a lack of trustworthiness.” Fed. R. Evid. 803(8)(A)-(B).

       On appeal, Santos does not contend that he has shown that “the source of

information or other circumstances indicate a lack of trustworthiness” under Rule

803(8)(B). Therefore, our analysis addresses only whether the annotated Form N-

400 Application at issue sets out “a matter observed while under a legal duty to

report” under Rule 803(8)(A)(ii).

       This Court has not addressed whether an annotated Form N-400

naturalization application falls within the public records exception to the hearsay

rule. We have held, however, that “routinely and mechanically kept [immigration]

records” that are maintained in an alien’s A-file may be admitted into evidence

under the public records exception. United States v. Agustino-Hernandez, 14 F.3d

42, 43 (11th Cir. 1994) (involving portions of alien’s A-file, including warrants of


                                            23
               Case: 18-14529        Date Filed: 01/09/2020       Page: 24 of 45


deportation, an order to show cause, and a Form I-194 indicating the alien had

previously been warned of the penalties of reentry); see also United States v.

Caraballo, 595 F.3d 1214, 1226 (11th Cir. 2010) (involving multiple I-213 Record

of Deportable/Inadmissable Alien forms completed by a Customs and Border

Patrol agent after interviewing aliens).

       In concluding that the admission of several Form I-213s did not violate the

rules of evidence, the Carballo Court emphasized that: (1) the information recorded

on the Form I-213s was “routine biographical information”; (2) the Form I-213s

were “routinely completed by Customs and Border Patrol agents in the course of

their non-adversarial duties, not in the course of preparation for a criminal

prosecution”; (3) the agents collected the information “from all aliens upon

entering the United States” and filled out the Form I-213 “for all aliens who are

unable to produce documentation showing that they have lawfully entered the

United States”; and (4) “the I-213 forms are routinely prepared and became a

permanent part of an alien’s A-File.” Id. at 1226.6


       6
         The first page of Form I-213 covers personal information, including: (1) the alien’s full
name, (2) country of citizenship, (3) passport number and country of issue, (4) U.S. address;
(5) date, place, time and manner of last entry and the location where passenger boarded; (6) date
and place of birth, (7) visa or social security number, and date of issuance; (8) sex, complexion,
and color of hair and eyes, (9) height and weight, (10) occupation, (11) scars and marks,
(12) FBI number, (13) marital status, (14) details of apprehension, including method, location,
date, and time, (15) status at entry and status when found, (16) length of time illegally in the
United States, (17) immigration record, (18) criminal record, (19) name, address and nationality
of spouse, (20) number and nationality of minor children, (21) name, nationality and address of
father and mother, (22) monies due/property in the United States not in the alien’s immediate
                                                24
               Case: 18-14529       Date Filed: 01/09/2020       Page: 25 of 45


       Using similar reasoning, the First Circuit concluded that Immigration Form

445, similar to Form N-400 but used later in the naturalization process, falls within

Rule 803(8)’s public records exception. United States v. Phoeun Lang, 672 F.3d

17, 23-25 (1st Cir. 2012). An approved naturalization applicant must complete a

Form N-445 after his interview, but before his naturalization ceremony. Id. at 20,

22. Form N-445 asks a series of questions, including whether the applicant has

been arrested, charged, or convicted of a crime, to confirm the applicant’s

continuing good moral character between the naturalization interview and the

naturalization ceremony. Id. at 20. As with the Form N-400 application, a USCIS

officer “must verbally verify with the applicant the accuracy of the applicant’s

written answers,” making red checkmarks on the form per USCIS’s policy, and the

annotated Form N-445 is kept in the applicant’s A-file. Id. at 22.

       In Lang, before the First Circuit, the defendant argued that the USCIS

officer who interviewed him and marked his Form N-445 was a “law enforcement

officer” and therefore his annotations fell within the “law enforcement exception”

in Rule 803(8), “which precludes admission of public records in criminal cases for

matters observed by police officers and other law enforcement personnel.” Id. at

24. The First Circuit assumed, without deciding, that the USCIS officer was a law




possession, (23) name and address of current or last U.S. employer, and (24) type of
employment, salary, and dates of employment.
                                               25
              Case: 18-14529     Date Filed: 01/09/2020     Page: 26 of 45


enforcement officer but concluded that the law enforcement exception nonetheless

did not apply because the “case concerns the introduction of documents related to

an administrative proceeding for purposes of determining qualifications for

naturalization,” not a criminal proceeding. Id. As such, the Form N-445 is not

created primarily for use in court, but rather for the administration of the agency’s

affairs. Id. at 24-25.

      The First Circuit in Lang also rejected the notion that the Form N-445 was

“produced in an ‘adversarial setting’” that would render the USCIS officer’s

observations unreliable, instead concluding that “form N-445 is ‘ministerial, non-

adversarial information.’” Id. at 25. While acknowledging that “criminal charges

can result, if as is the case here, false evidence is elicited on the form,” the First

Circuit determined that “criminal charges are not the primary purpose of the

administrative proceedings surrounding an application for naturalization.” Id.

      Here, in light of our own precedent addressing other immigration forms kept

in an alien’s A-file and the First Circuit’s persuasive reasoning as to Form N-445,

we conclude that Santos’s annotated Form N-400 Application falls within Rule

803(8)’s public records exception to the hearsay rule. Like the Form I-213 in

Caraballo and the Form I-194 and warrants of deportation in Agustino-Hernandez,

a Form N-400 is part of an alien’s A-file. All applicants for naturalization must

participate in an interview under oath with an USCIS adjudicator to be naturalized.


                                           26
              Case: 18-14529       Date Filed: 01/09/2020      Page: 27 of 45


And, during the naturalization interview, the adjudicator, in accordance with

USCIS policy and training, reviews the information in the Form N-400 with the

applicant, placing a checkmark next to each confirmed answer and noting any

corrections using red ink. At the conclusion of the interview, every applicant must

again sign the annotated Form N-400 application in either blue or black ink,

certifying under penalty of perjury the accuracy of its contents, including the

adjudicator’s notations in red ink.7

       In other words, USCIS adjudicators routinely complete N-400 forms during

the course of their non-adversarial duties of processing applications for

naturalization. While a Form N-400 may be introduced in a criminal prosecution,

as Santos’s application was here, that is not the form’s primary purpose. Rather,

the primary purpose of the Form N-400 is to aid USCIS in obtaining and verifying

the ministerial information the agency needs to administer the naturalization

process.

       Santos argues that completion of the Form N-400 application during the

naturalization interview cannot be “routine and mechanical” for purposes of Rule

803(8) because “[e]ach interview differs based upon the individual applicant and




       7
        Both Officer Diaz and defense expert Braun testified that Officer Barrios annotated
Santos’s Form N-400 and had Santos sign the form again in compliance with USCIS’s policy.
Santos has never questioned the authenticity of the annotated Form N-400 Application
introduced into evidence in his case.
                                             27
             Case: 18-14529     Date Filed: 01/09/2020    Page: 28 of 45


adjudicator,” which will result in different notations on the form. The fact that

each applicant may provide different information to an officer during an interview

does not make the process of completing the form non-routine. If that were so, this

Court would not have concluded in Caraballo that a Form I-213, which also is

completed by an immigration officer based on an interview, is a “routinely and

mechanically kept” immigration record for purposes of Rule 803(8). See

Caraballo, 595 F.3d at 1226. What matters here is that, in all naturalization

interviews, USCIS adjudicators follow the same standard procedure of placing a

checkmark in red ink next to each verified answer and noting in red ink any

corrections the applicant makes to an answer and then having the applicant sign the

application swearing under penalty of perjury that the contents of the Form N-400

with the adjudicator’s corrections in red ink is true and correct.

      Having determined that Santos’s annotated Form N-400 Application was

properly admitted, we turn to Santos’s alternative argument that the form’s

admission violated his Sixth Amendment right to confront Officer Barrios.

C.    Confrontation Clause Claim

      The Sixth Amendment protects a criminal defendant’s right to confront the

witnesses against him. U.S. Const. amend VI. In Crawford v. Washington, the

Supreme Court held that the Sixth Amendment prohibits the introduction of out-of-

court testimonial statements unless the declarant is unavailable to testify, and the


                                          28
              Case: 18-14529       Date Filed: 01/09/2020      Page: 29 of 45


defendant had a prior opportunity to cross-examine the declarant. Crawford, 541

U.S. 36, 68, 124 S. Ct. 1354, 1374 (2004). In Crawford, the Supreme Court

“declined to define what a ‘testimonial’ statement is” but “observe[d] generally

that business records are ‘statements that by their nature were not testimonial.’”

Caraballo, 595 F.3d at 1227 (quoting Crawford, 541 U.S. at 52, 56, 124 S. Ct. at

1354) (citations omitted). The Crawford Court, although unwilling to provide a

comprehensive definition, identified the “core class” of testimonial statements to

include extrajudicial statements contained in formalized testimonial materials,

“such as affidavits, depositions, prior testimony, or confessions,” as well as

“statements that were made under circumstances which would lead an objective

witness reasonably to believe that the statement would be available for use at a

later trial.” Id. at 51-52, 124 S. Ct. at 1364 (quotation marks omitted). 8

       Since Crawford, the Supreme Court has distinguished between

nontestimonial and testimonial statements by focusing on “the primary purpose” of

the questioning that elicited the out-of-court statement, as follows:

       Statements are nontestimonial when made in the course of police
       interrogation under circumstances objectively indicating that the
       primary purpose of the interrogation is to enable police assistance to
       meet an ongoing emergency. They are testimonial when the
       circumstances objectively indicate that there is no such ongoing
       emergency, and that the primary purpose of the interrogation is to

       8
        This Court reviews “de novo the question of whether hearsay statements are testimonial
for purposes of the Confrontation Clause.” United States v. Lamons, 532 F.3d 1251, 1261 n.15
(11th Cir. 2008).
                                              29
             Case: 18-14529     Date Filed: 01/09/2020   Page: 30 of 45


      establish or prove past events potentially relevant to later criminal
      prosecution.

Davis v. Washington, 547 U.S. 813, 822, 828, 126 S. Ct. 2266, 2273-74, 2277

(2006) (emphasis added) (concluding that victim’s statements in response to a 911

operator’s questions were nontestimonial because the purpose of the questions was

to resolve an ongoing emergency); see also Melendez-Diaz v. Massachusetts, 557

U.S. 305, 321-24, 129 S. Ct. 2527, 2538-39 (2009) (concluding that a forensic

analyst’s sworn certificates given to police showing the results of drug testing were

testimonial statements because the sole purpose of the certificates was to provide

evidence to be used at trial). In Davis, the Supreme Court further clarified that a

nontestimonial statement, “while subject to traditional limitations upon hearsay

evidence, is not subject to the Confrontation Clause.” Davis, 547 U.S. at 821, 126

S. Ct. at 2273.

      In Caraballo, this Court applied the “primary purpose” analysis of Crawford,

Davis, and Melendez-Diaz and determined that the biographical information in I-

213 forms was nontestimonial and thus not barred by the Confrontation Clause.

595 F.3d at 1219, 1226-29. The Caraballo Court emphasized that Form I-213

recorded “basic biographical information,” that Customs and Border Patrol agents

“routinely requested from every alien entering the United States” during an

interview in order to administer immigration laws and policies, and that the form

was “primarily used as a record by the INS for the purpose of tracking the entry of
                                         30
             Case: 18-14529     Date Filed: 01/09/2020    Page: 31 of 45


aliens into the United States.” Id. at 1228-29. The Court explained that “[i]t is of

little moment that an incidental or secondary use of the interviews underlying the I-

213 forms actually furthered a prosecution.” Id. at 1229; see also United States v.

Cantellano, 430 F.3d 1142, 1145 (11th Cir. 2005) (concluding that a deportation

warrant is nontestimonial in nature and not subject to confrontation, because it “is

recorded routinely and not in preparation for a criminal trial. It records facts about

where, when, and how a deportee left the country”).

      Likewise, the First Circuit, in Lang, determined that a Form N-445,

annotated by an adjudications officer, was nontestimonial and thus not subject to

the Confrontation Clause either. 672 F.3d at 22-23. The First Circuit stressed that

that the “N-445 form, like all others similarly generated,” was “a non-testimonial

public record produced as a matter of administrative routine, for the primary

purpose of determining [the applicant’s] eligibility for naturalization.” Id.

      Here, we conclude that Santos’s annotated Form N-400 Application, like the

annotated Form N-445 in Lang, is a “nontestimonial public record produced as a

matter of administrative routine” and “for the primary purpose of determining

[Santos’s] eligibility for naturalization.” See id. at 22. That is, the circumstances

of the naturalization interview objectively indicate that the primary purpose of the

interview is to review the Form N-400 with the applicant and verify the applicant’s

answers so that a determination can be made as to the applicant’s eligibility for


                                          31
               Case: 18-14529       Date Filed: 01/09/2020       Page: 32 of 45


naturalization. See Davis, 547 U.S. at 822, 126 S. Ct. at 2273-74. Indeed, all

naturalization applicants are required complete and sign a Form N-400

Application, attend a naturalization interview, and then USCIS adjudications

officers perform the same verification process consistent with USCIS’s protocol in

every naturalization interview. USCIS officers are not conducting the interviews

because they suspect the applicants of crimes and are not making the red marks on

the Form N-400s for later criminal prosecution.9

       Because Officer Barrios’s red marks in Santos’s annotated Form N-400

Application are not testimonial, they are not governed by Crawford, and their

admission cannot violate the Confrontation Clause. See Davis, 547 U.S. at 821,

126 S. Ct. at 2273 (stating that the Confrontation Clause does not apply to non-

testimonial hearsay).10




       9
        Santos cites United States v. Charles, 722 F.3d 1319 (11th Cir. 2013), but that decision
has no application here. In Charles, we concluded that an interpreter’s translation of the
defendant’s statements during an interrogation by a U.S. Customs and Border Patrol agent were
testimonial, and we noted that the defendant was detained and suspected of a crime. 722 F.3d at
1323-24. Because the interpreter’s statements were testimonial, the defendant had a Sixth
Amendment right to confront the interpreter. Id. at 1325. In contrast, there was no interpreter
present during Santos’s naturalization interview, and Officer Barrios’s red marks on Santos’s
Form N-400 Application reflect Santos’s responses made in English.
       10
         As a separate and independent basis for affirmance, even assuming arguendo that
Officer Barrios’s red marks (making corrections based on Santos’s responses) were testimonial,
Santos adopted them as true and correct, which eliminates any Confrontation Clause problem.
                                               32
             Case: 18-14529      Date Filed: 01/09/2020    Page: 33 of 45


               III. SANTOS’S POST-MIRANDA STATEMENT

      Santos argues that the district court abused its discretion and misapplied the

rule of completeness when it permitted the government to elicit testimony from

Special Agent Laboy about the inculpatory portion of Santos’s post-Miranda

statement to her but prohibited Santos from eliciting further testimony about the

exculpatory portion of his statement.

      Under the common law rule of completeness, an opponent against whom a

part of an utterance is admitted may complement it by submitting the remainder, in

order to give the jury a complete understanding of the “total tenor and effect of the

utterance.” Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 171-72, 109 S. Ct. 439,

451 (1988) (quotation marks omitted). As partially codified in Federal Rule of

Evidence 106, the rule states: “If a party introduces all or part of a writing or

recorded statement, an adverse party may require the introduction, at that time, of

any other part—or any other writing or recorded statement—that in fairness ought

to be considered at the same time.” Fed. R. Evid. 106. Rule 106 “does not

automatically make the entire document admissible” once one portion has been

introduced. United States v. Pendas-Martinez, 845 F.2d 938, 944 (11th Cir. 1988).

Rather, Rule 106 “permits introduction only of additional material that is relevant

and is necessary to qualify, explain, or place into context the portion already

introduced.” United States v. Simms, 385 F.3d 1347, 1359 (11th Cir. 2004)


                                           33
              Case: 18-14529       Date Filed: 01/09/2020      Page: 34 of 45


(quotation marks omitted). Although Rule 106 on its face applies only to written

or recorded statements, this Court has extended the rule to the exculpatory portions

of a criminal defendant’s post-arrest oral statements. See United States v. Range,

94 F.3d 614, 620-21 (11th Cir. 1996).

       Here, we conclude that the later exculpatory part of Santos’s statement does

not explain or clarify the earlier inculpatory part. In the first part, Santos admitted

to Special Agent Laboy in 2015 that he was arrested, convicted, and imprisoned for

manslaughter in the Dominican Republic in the 1980s. This admission proved the

fact of Santos’s prior conviction. That is a separate and different topic from why

Santos failed to mention his criminal history both on his Form N-400 Application

in 2007 and during his naturalization interview in 2009.

       We recognize that the government did not necessarily need this admission to

prove Santos’s criminal history given that the government introduced Santos’s

actual criminal records from the Dominican Republic.11 That, however,

underscores why the rest of the statement was about a separate topic and was not

necessary to explain or clarify the earlier inculpatory part. We thus cannot say that

the district court abused its discretion in admitting the first part of Santos’s

statement and excluding the rest.


       11
         The only additional information in the admission is that Santos was charged with
“murder” but ultimately convicted of only “manslaughter.” The criminal records do not use this
terminology.
                                              34
               Case: 18-14529       Date Filed: 01/09/2020      Page: 35 of 45


        IV. SUFFICIENCY OF THE EVIDENCE AS TO COUNT ONE

       On appeal, Santos challenges the sufficiency of the evidence as to only his

conviction on Count One, unlawfully procuring naturalization, in violation of 18

U.S.C. § 1425(a).12 A person violates § 1425(a) when he “knowingly procures or

attempts to procure, contrary to law, the naturalization of any person, or

documentary or other evidence of naturalization or of citizenship.” 18 U.S.C.

§ 1425(a). When a naturalized citizen is convicted under § 1425(a), his citizenship

is automatically revoked. 8 U.S.C. § 1451(e); see Maslenjak, 582 U.S. at __, 137

S. Ct. at 1923. The word “procures” in the statute means “obtains,” and the phrase

“contrary to law” “specifies how a person must procure naturalization so as to run

afoul of the statute: in contravention of the law—or, in a word, illegally.” Id. at __,

137 U.S. at 1924-25.

       In Maslenjak, the Supreme Court held that § 1425(a)’s “contrary to law”

element requires not only that the defendant committed some illegal act in the

course of procuring naturalization, but that the defendant’s illegal act “played some

role in” the acquisition of naturalization. Id. at __, 137 S. Ct. at 1923, 1925. When

the government claims that the defendant procured naturalization illegally by


       12
         This Court reviews de novo challenges to the sufficiency of the evidence. United States
v. Wilchcombe, 838 F.3d 1179, 1188 (11th Cir. 2016). “The evidence, viewed in the light most
favorable to the government, must be such that a reasonable trier of fact could find that the
evidence established guilt beyond a reasonable doubt.” Id. (quotation marks omitted). When the
government relied upon circumstantial evidence, reasonable inferences, but not speculation, will
support the conviction. United States v. Martin, 803 F.3d 581, 587 (11th Cir. 2015).
                                              35
               Case: 18-14529         Date Filed: 01/09/2020       Page: 36 of 45


making a false statement under oath in a naturalization proceeding, in violation of

18 U.S.C. § 1015(1), 13 the government must “demonstrate[e] that the defendant

lied about facts that would have mattered to an immigration official, because they

would have justified denying naturalization or would predictably have led to other

facts warranting that result.” Id. at __, 137 S. Ct. at 1923. In other words, the

materiality of the false statement is an element of the offense. See id. at __, 137 S.

Ct. at 1923-24. Under Maslenjak, a person violates § 1425(a) if he: (1) knowingly

makes; (2) a false statement under oath in a naturalization proceeding (in violation

of § 1015(1)); (3) that “played some role in” (i.e., was material to); (4) the person’s

procuring naturalization. See id. at __, 137 S. Ct. at 1926-27.

       Here, as in Maslenjak, the government’s theory was that Santos procured

naturalization “contrary to law” by knowingly making false statements in his Form

N-400 Application. While Santos does not dispute that he procured naturalization

and that, in doing so, he made false statements under oath in his Form N-400, he

nevertheless argues that the government’s trial evidence was insufficient to prove

beyond a reasonable doubt: (1) that he knowingly made these false statements, or

(2) that his false statements were “material” to his procuring naturalization. We

address each argument in turn.


       13
          A person violates § 1015(a), when he “knowingly makes any false statement under
oath, in any case, proceeding, or matter relating to, or under, or by virtue of any law of the
United States relating to naturalization, citizenship, or registry of aliens.” 18 U.S.C. § 1015(a).
                                                 36
             Case: 18-14529     Date Filed: 01/09/2020    Page: 37 of 45


A.    Mens Rea Element – Knowingly Made

      Here, the nature of the false statements themselves strongly indicates they

were knowingly made. Indeed, Santos does not dispute that in his Form N-400

Application, he falsely stated: (1) in Part 1C, that he had not used another name,

when in fact he had used the name Junior de Jesus Abinader and obtained a false

identification card in that name in the Dominican Republic; (2) in Part 7C, that he

had not taken any trips outside the United States before 2003, when in fact he had

travelled to the Dominican Republic in December 1986 and had not returned to the

United States until April 1989; and (3) in Part 10D, that he had never been arrested

(Question 16), charged with committing a crime (Question 17), convicted of a

crime (Question 18), and been in jail or prison (Question 21), when in fact he had

been arrested, charged, and convicted of voluntarily killing Jose Martinez Tavarez

in the Dominican Republic in 1988 and had served one year in prison. The facts

Santos omitted are not minor details, and all are connected to this one episode in

Santos’s life when he killed Jose Martinez Tavarez. These are not the kind of facts

a person could easily forget, but they are the kind of facts an applicant for

naturalization might worry would imperil his application.

      In fact, the government presented evidence that Santos himself twice signed

the Form N-400 Application with these false statements in it. Santos signed in Part

11 of the Form N-400 on July 26, 2007, when he submitted the application and


                                          37
             Case: 18-14529     Date Filed: 01/09/2020   Page: 38 of 45


then in Part 13 on January 26, 2009, when Officer Barrios conducted his

naturalization interview. Each time, Santos swore or affirmed under penalty of

perjury that the contents of the Form N-400 containing these false statements was

true and correct. Further, a reasonable jury could readily conclude Santos himself

prepared the Form N-400 Application because Santos does not deny signing it and

the Application did not identify (in Part 12) any other person who prepared the

form on Santos’s behalf.

      No evidence was presented at trial to suggest Santos did not understand the

questions or answers in the Form N-400 when he filled it out or each time he

signed it. At a minimum, absent some other evidence, the jury could reasonably

infer that Santos was fully aware of his own travel history, criminal history, and

use of an alias in the Dominican Republic, when he filled out and signed his Form

N-400 application. Moreover, because the Form N-400 asked for the “Country” of

any arrests and charges, the jury reasonably could have rejected the idea that

Santos did not know he needed to report his foreign criminal history. In addition,

even if Santos omitted his foreign criminal history because he thought the form did

not ask for it, that does not explain why Santos also omitted his travel to and from,

and multi-year stay in, the Dominican Republic or the alias he used while in the

Dominican Republic. The fact that the other two omitted pieces of information are




                                         38
               Case: 18-14529   Date Filed: 01/09/2020   Page: 39 of 45


connected to his undisclosed criminal history supports a reasonable inference that

all three omissions were intentional.

      All of these circumstances together are more than sufficient to support a

jury’s finding that Santos knowingly made the false statements in his Form N-400

Application.

B.    Materiality Element

      As to materiality, under Maslenjak, the government must show a “means-

end connection” or “causal influence,” between the defendant’s false statement

made under oath and his naturalization. Id. at __, 137 S. Ct. at 1923, 1925-27.

This is an objective inquiry focusing on whether “knowledge of the real facts

would have affected a reasonable government official properly applying

naturalization law.” Id. at __, __, 137 S. Ct. at 1923, 1928.

      The Supreme Court set forth two ways this causal link could be shown.

Under the first way, which we will refer to as the disqualifying-fact theory, the real

facts “are themselves disqualifying” such that “the official would have promptly

denied [the] application” for citizenship had they been known. Id. at __, 137 S. Ct.

at 1928. Under this approach, “there is an obvious causal link between the

defendant’s lie and [his] procurement of citizenship.” Id. As examples, the

Supreme Court cited an applicant who does not disclose travel history disrupting

the period of physical presence in the United States or who lies about having a


                                          39
              Case: 18-14529     Date Filed: 01/09/2020    Page: 40 of 45


conviction for an aggravated felony and thus fails to establish good moral

character, both of which are statutorily required, objective legal criteria for

citizenship. Id. at __, 137 S. Ct. at 1928-29 (“[W]hen the defendant misrepresents

facts that the law deems incompatible with citizenship, her lie must have played a

role in her naturalization.”).

      Under the second way, called the “investigation-based theory,” the real facts,

while not themselves disqualifying, “could have led” immigration officials to

discover other disqualifying facts that would have justified denying the citizenship

application. Id. at __, 137 S. Ct. at 1929 (quotation marks omitted). When relying

on the investigation-based theory, the government “must make a two-part

showing”: (1) “that the misrepresented fact was sufficiently relevant to one or

another naturalization criterion that it would have prompted reasonable officials,

seeking only evidence concerning citizenship qualifications, to undertake further

investigation”; and (2) “that the investigation would predictably,” but not

definitively, “have disclosed some legal disqualification.” Id. (quotation marks

omitted). However, even if the government meets this burden, the defendant

retains a complete defense to § 1425(a) by showing qualification for citizenship.

Id. at __, 137 S. Ct. at 1930.




                                          40
              Case: 18-14529     Date Filed: 01/09/2020    Page: 41 of 45


      Here, although the government relied on both methods to prove the

materiality of Santos’s false statements to his eligibility for naturalization, either

method is sufficient to sustain Santos’s conviction.

C.    Disqualifying-Fact Theory

      Officer Diaz testified that a reasonable USCIS adjudications officer,

knowing the real facts, would have deemed Santos ineligible for citizenship and

denied his naturalization application. In that regard, to be statutorily eligible for

naturalization, a person must have been “lawfully admitted for permanent

residence in the United States.” 8 U.S.C. § 1427(a). Officer Diaz offered three

different reasons why Santos would have been deemed not “lawfully admitted” at

the time of his application. First, when Santos reentered the United States in 1989,

he had been convicted of a crime involving moral turpitude, which rendered him

removable under 8 U.S.C. §§ 1182(a)(2)(A)(i)(I) and 1229a(e)(2). In addition,

because Santos committed a crime involving moral turpitude in 1986, within five

years of his original admission to the United States in 1982, he also was removable

under 8 U.S.C. §§ 1227(a)(2)(A)(i) and 1229a(e)(2). Finally, Santos was not

“lawfully admitted” in 1989 because Santos had abandoned his lawful permanent

residence status when he left the United States and lived in the Dominican

Republic for over two years using an alias, which made him removable under 8

U.S.C. § 1101(a)(13)(C)(i).


                                           41
             Case: 18-14529     Date Filed: 01/09/2020   Page: 42 of 45


      According to Officer Diaz, another ground for denying Santos naturalization

was that he lacked “good moral character.” To be statutorily eligible for

naturalization, a person must have been, and still be, “a person of good moral

character.” 8 U.S.C. § 1427(a). An applicant lacks good moral character if he

gives “false testimony for the purpose of obtaining” naturalization. 8 U.S.C.

§ 1101(f)(6). Officer Diaz opined that Santos would have been deemed lacking in

good moral character because he provided false oral testimony about his travel,

criminal history, and use of an alias during his naturalization interview with

Officer Barrios.

D.    Investigation-Based Theory

      As for the alternative investigation-based theory, Officer Diaz testified that

USCIS relies on the naturalization applicant to report his foreign criminal history

in the Form N-400 and that disclosure of a prior conviction can lead to further

investigation. Officer Diaz said that if Santos had answered “yes” instead of “no”

to any of the Form N-400 questions about his criminal history, the adjudications

officer would have investigated the nature and disposition of his crime, including

asking Santos for documents relating to his criminal proceedings. In other words,

Santos’s proper disclosure of his prior arrest, conviction, or one-year sentence in

the Dominican Republic for voluntarily killing Jose Martinez Tavarez would have

prompted a reasonable USCIS adjudicator to investigate further and that


                                         42
               Case: 18-14529      Date Filed: 01/09/2020       Page: 43 of 45


investigation predictably would have uncovered one or more legal disqualifications

from naturalization. By failing to disclose on his Form N-400 his criminal history

and the almost three years he spent in the Dominican Republic, Santos cut off

important lines of questioning that would have led a USCIS adjudications officer

to investigate his past criminal conduct and lawful permanent residence status.

       To be sure, Santos presented expert testimony from Braun disputing many of

Officer Diaz’s opinions, such as whether a USCIS officer would have considered

Santos’s conviction in the Dominican Republic to be a crime involving moral

turpitude or would have deemed Santos to have abandoned his lawful permanent

resident status by staying in the Dominican Republic under an alias for several

years. However, the jury was free to credit Officer Diaz’s testimony over Braun’s

testimony on these points.14 See, e.g., United States v. Feliciano, 761 F.3d 1202,

1206 (11th Cir. 2014); United States v. Chastain, 198 F.3d 1338, 1351 (11th Cir.

1999); United States v. Calderon, 127 F.3d 1314, 1325 (11th Cir. 1997).

       Further, under Maslenjak, the government did not need to prove beyond a

reasonable doubt that Santos’s Dominican conviction qualified as a crime of moral


       14
          We reject Santos’s argument that the “plain letter language” of Santos’s Dominican
records “clearly contradicted” Officer Diaz’s testimony that Santos’s conviction for “excusable
homicide” equated to a federal conviction for voluntary manslaughter, which is categorically a
crime involving moral turpitude. Santos interprets the hyphen in “Article 295-321” to mean 295
through 321 and thus any of the offenses in those 26 sections. However, Officer Diaz’s
interpretation of Santos’s records of conviction—that the hyphen did not mean 295 through 321,
but rather 295 and 321, and therefore Santos was convicted of excusable homicide—is a
reasonable one, and the jury obviously agreed with her.
                                              43
              Case: 18-14529      Date Filed: 01/09/2020   Page: 44 of 45


turpitude. Rather, the government had to prove beyond a reasonable doubt that a

reasonable USCIS officer adjudicating Santos’s Form N-400 Application, knowing

about Santos’s Dominican conviction, would have denied the Application.

Notably, even Santos’s own expert testified that if an applicant for naturalization

failed to provide criminal records clearly showing that the conviction was not

disqualifying, the USCIS would deny the application because the burden is on the

applicant to establish his eligibility for naturalization. Thus, if Santos had checked

“yes” to any of the questions in the criminal history portion of the Form N-400

Application and then produced the Dominican records of conviction at the officer’s

request, the officer would have denied Santos’s application because those records,

according to Santos’s own expert, were ambiguous and Santos could not establish

his eligibility for naturalization.

       Based on Officer Diaz’s testimony and the other evidence presented at trial,

including Santos’s signed Form N-400 Application and his criminal records from

the Dominican Republic, the jury could have found beyond a reasonable doubt that

a reasonable USCIS officer, possessing the true facts, either would have denied

Santos’s application outright, or would have investigated further and then denied

his application, on one or more grounds of ineligibility. See United States v.

Friske, 640 F.3d 1288, 1291 (11th Cir. 2011) (“A jury’s verdict cannot be

overturned if any reasonable construction of the evidence would have allowed the


                                           44
             Case: 18-14529     Date Filed: 01/09/2020   Page: 45 of 45


jury to find the defendant guilty beyond a reasonable doubt.” (quotation marks

omitted)).

      Accordingly, we conclude the government presented sufficient evidence to

support the jury’s guilty verdict on Count 1.

                                V. CONCLUSION

      For all these reasons, we affirm Santos’s convictions and sentence.

      AFFIRMED.




                                         45